Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 5, 2019

                                      No. 04-19-00415-CV

                                 IN THE MATTER OF J.A.M.

                  From the 386th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019JUV00012
                       The Honorable Arcelia Trevino, Judge Presiding


                                         ORDER
        This is an appeal from a juvenile proceeding involving a minor. Appellant’s counsel has
filed a brief that identifies the minor’s name in the appendix. The Texas Rules of Appellate
Procedure prohibit the filing of documents that disclose a minor’s name. See Tex. R. App. P.
9.8(c). This information must be redacted before filing. See id. Counsel is also notified that in an
appellate brief, “The table of contents must indicate the subject matter of each issue or point, or
group of issues or points.” Tex. R. App. P. 38.1(b).

        We strike appellant’s brief and order that the brief and appendix, appropriately redacted,
be refiled within 3 days of this order.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2019.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court